Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is the response to amendment filed 03/25/2022 for application 16/064737.
Claims 1-3, 5-11, 13, and 20-28 are currently pending and have been fully considered.  
Claims 4, 12, 14-19 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-11, 13, and 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over ZSCHOCKE (High Biofuel Blends in Aviation (HBBA)) in view of SMAGALA (Hydrocarbon Renewable and Synthetic Diesel Fuel Blendstocks: Composition and Properties) and EDWARDS (Kerosene fuels for Aerospace Propulsion).
ZSCHOCKE teaches high biofuel blends in Aviation (aviation fuel composition).
Regarding claims 1 and 13, ZSCHOCKE teaches a blend of SIP fuel (b) with Jet A-1 fuel (a) (a) aviation range fuel component wherein a) is a conventional Jet A-1 fuel) (Table 9.3 of page 122 of ZSCHOCKE).
SIP is taught to be almost pure farnesane (Section 3.3.1 of page 33) and (Section 4.2.1 of page 45 of ZSCHOCKE).
Farnesane is a paraffin with the following formula:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

ZSCHOCKE further teaches that the SIP fuel is recognized as a kerosene (diesel range fuel) (b) diesel range fuel component of paraffinic diesel) (Section 3.3.2 of page 33 of ZSCHOCKE).
The properties of SIP include a gum content that is higher than 7 mg/100mL (b) having an existent gum content that is higher than 7 mg/100mL) (Page 50 of ZSCHOCKE).
ZSCHOCKE does not teach the cloud point of the SIP fuel.
However, SMAGALA teaches a fuel B that comprises overwhelmingly farnesane that is derived from sugar by fermentation followed by hydrogenation, substantially similar to the process taught in ZSCHOCKE. Fuel B is taught to have a cloud point of -73°C (chemical analysis section of page 239 of SMAGALA) and (Table 4 on page 242 of SMAGALA).
One of ordinary skill in the art would expect that the SIP fuel (b) in ZSCHOCKE comprise cloud point of -73°C.
The blends of 10% and 20% SIP fuel (10-20 vol% of component b)) with Jet A1- fuel (at least 80 vol% component a)) are taught to have less than 1 mg/100 mL gum and 3 mg/100mL gum (having an existent gum content that is higher than 7 mg/100mL) respectively for fuel 100. (Annex 3 Table 9.3 of pages 122 and 123 of ZSCHOCKE).
ZSCHOCKE teaches that the blends were analyzed under ASTM D1655 and ASTM7566 and are considered to meet the specifications (Section 4.2.1 of ZSCHOCKE).
ZSCHOCKE does not explicitly teach the properties of the Jet A-1 fuel.
However, properties of conventional Jet A-1 fuel are known in the art.
For example, EDWARDS teaches the avg makeup of Jet A-Fuel as 18% aromatics, 35% naphthenes, and 45% paraffins (aromatic compounds in the range of 8.4 vol% - to 26.5 vol% and naphthenes in the range of 18 vol% - 40 vol% and paraffins in the range of 40 vol% - 60 vol%) (Page 7 of EDWARDS).
Although SIP fuel (farnesane) is not taught to be explicitly produced from Fischer-Tropsch synthesis products or hydrogenated fatty acid and/or triglyceride materials of renewable origin, it is noted that the claims include product by process limitations and that product by process limitations are defined by the product and not the method of manufacture.
Furthermore, it is noted that ZSCHOCKE is aware of HEFA which is hydrotreated esters and fatty acids and are produced to comprise a mixture of n- alkanes and iso-alkanes (Section 3.2.1 of ZSCHOCKE). Blends of HEFA with Jet A-1 fuel are contemplated (Section 4.2.2 of ZSCHOCKE).
Regarding claims 2 and 20, ZSCHOCKE teaches conventional Jet A-1 fuel which would be expected to be a petroleum-based aviation range fuel, an aviation range fuel of renewable origin or a mixture.
Regarding claims 3, 11, 21, ZSCHOCKE teaches that the blends were analyzed under ASTM D1655 and ASTM7566 and are considered to meet the specifications (Section 4.2.1 of ZSCHOCKE).
Regarding claims 5 and 22, ZSCHOCKE teaches that SIP fuel stands for Synthesized Iso-paraffins and is ideally consist purely of farnesane.  Farnesane is an iso-alkane, namely 2, 6, 10-trimethyl dodecane (Section 3.3.1 and 4.3 of ZSCHOCKE).
Regarding claims 6 and 23, ZSCHOCKE teaches that SIP fuel stands for Synthesized Iso-paraffins and is ideally consist purely of farnesane.  Farnesane is an iso-alkane, namely 2, 6, 10-trimethyl dodecane (Section 3.3.1 and 4.3 of ZSCHOCKE).
[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (aromatic at most about 0.5 vol% and iso-paraffins from about 80 vol% to about 95 vol% and the rest being n-paraffins).
Regarding claims 7 and 24, ZSCHOCKE does not explicitly teach an upper bound for the gum content in the SIP fuel.
ZSCHOCKE does teach the properties of SIP include a gum content that is higher than 7 mg/100mL. (Page 50 of ZSCHOCKE)
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 9-10 and 26-27, blends of 10% SIP fuel (10% component b)) with Jet A1- fuel (90 vol% of component a)) (Annex 3 Table 9.3 of pages 122 and 123 of ZSCHOCKE).

Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that ZSCHOCKE do not teach a diesel range fuel component b).   
Applicant argues that ZSCHOCKE do not explicitly teach that the SIP-kerosene is produced from Fischer-Tropsch synthesis products or hydrogenated fatty acids and/or triglyceride materials.  Applicant argues that the structure and function are clearly distinguishable from SIP fuel.
This is not persuasive as the claims are directed toward b) a diesel range fuel component of paraffinic diesel of renewable origin that is produced from Fischer-Tropsch synthesis products or hydrogenated fatty acids and/or triglyceride materials.
ZSCHOCKE further teaches that the SIP fuel is recognized as a kerosene (diesel range fuel).
ZSCHOCKE teaches that the SIP fuel is synthesized Iso-paraffins and is ideally consist purely of farnesane.   Farnesane is an iso-alkane, namely 2, 6, 10-trimethyl dodecane.  
Applicant is encouraged to submit evidence that farnesane would not be a compound that is expected to be produced from Fischer-Tropsch synthesis products or hydrogenated fatty acids and/or triglyceride materials.
Applicant argues that SIP fuel is taught to not expected to comprise gum but does comprise gum.
It is noted that the SIP fuel taught in ZSCHOCKE is explicitly to comprise gum that meets the amount that is claimed.
Applicant argues that ZSCHOCKE would not have led one of ordinary skill in the art to turn to SIP fuels to combine with component a) as presently claimed.
This is not persuasive as component a) is a conventional Jet A-1 fuel and ZSCHOCKE explicitly teaches a blend of JET A-1 fuel with SIP fuel.  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maruya (Isoprene formation from CO and H2 over CeO2 catalysts) teaches Fischer-Tropsch synthesis products include CO and H2. CO and H2 are taught to produce isoprene.
Soriano (Influence on Performance and Emissions of an Automotive Diesel Engine Fueled with Biodiesel and Paraffinic Fuels: GTL and Biojet Fuel Farnesane) (Isopreneids section on page 5125).
Farnesane is taught to be obtainable from Fischer-Tropsch synthesis products such as CO and H2.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771